Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark McCormick on 9/22/2021.

The application has been amended as follows: 
Specification:
Paragraph [0023]: deleted and replaced with --The plurality of locking tabs 400 are coupled to a window frame 701 (See FIG. 2A and FIG. 2B) of a window 700 (See FIG. 2A and FIG. 2B). The locking tabs 400 are controlled by the controller 600. When the security shield device 100 is fully expanded, the security shield device 100 is configured to couple to the locking tabs 400. A command is sent by the controller 600 to instruct a locking device 401 of the locking tabs 400. When the command to retract the security shield device 100, the first command received from the controller 600 instructs an unlocking of the locking devices 401 such that the security shield device 100 can then retract.--
Paragraph [0025]: deleted and replaced with --FIG. 2A presents an illustrated view of the security shield device in an open or retracted condition. The window 700 has the frame 701. The locking devices 401 being coupled to the frame 701 of the windows 700. The security shield device 100 is 

Claim 1:
Line 3: replaced “each of the vertical bars” with –each of the plurality of vertical bars—
Line 5: replaced “each of the horizontal bars” with –each of the plurality of horizontal bars—
Line 8: deleted “when”
Line 20: replaced –transceiver” with –second transceiver—
Line 21: replaced –transceiver” with –second transceiver—
Line 22: replaced –transceiver” with –second transceiver—
Line 24: replaced “devices, each of the locking devices” with –tabs, each of the plurality of locking tabs—
Line 25: replaced “the locking device” with –each of the plurality of locking tabs—
Lines 25-26: replaced “a window” with –the window—
Claim 2:
Line 1: replaced “the vertical bars” with –the plurality of vertical bars—
Claim 3:
Line 1: replaced “the vertical bars” with –the plurality of vertical bars--
Claim 3:
Line 2: replaced “the vertical bars” with –the plurality of vertical bars--
Claim 4:
Line 1: replaced “the horizontal bars” with –the plurality of horizontal bars—
Claim 5:
Line 1: replaced “the horizontal bars” with –the plurality of horizontal bars--
Claim 6:
Line 1: replaced “the horizontal bars” with –the plurality of horizontal bars--
Claim 7:
Line 1: replaced “the horizontal bars” with –the plurality of horizontal bars--
Claim 13:
Line 1: replaced “the vertical bars” with –the plurality of vertical bars--

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In figures 2A and 2B change reference numeral for locking tab from 600 to 400 and change reference numeral for locking device from 601 to 401.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the specific claimed combination of elements.  US patent 9689189 teaches a plurality of horizontal bars 108, a storage unit 102 with the horizontal bars being configured to be stored in the unit, a power source 112 in the storage unit, a computing device 114 in the storage unit, and a controller 118 communicating with the computing device; however it does not teach the vertical bars or the transceivers or the locking tabs with locking devices.  US patent 10260268 teaches a controller or computing device 28 with a transceiver, however the computing device is not in a storage unit nor does the apparatus controlled by the computer device have a plurality of vertical and horizontal bars.  US patent 6443208 teaches a security device with a plurality of vertical bars 12, however there are no horizontal bars and the vertical bars do not store in a storage unit.  Although the prior art teaches .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak